’In an action for damages arising out of defendants’ failure to give plaintiff possession of certain premises allegedly leased by defendants to plaintiff, the appeal is from an order granting defendants’ motion for judgment on the pleadings and from the judgment entered thereon. Order and judgment unanimously affirmed, with $10 costs and disbursements. The writing upon which plaintiff relies, as admitted in its bill of particulars, did not contain all the essential terms agreed upon by the parties, and so was unenforcible under the Statute of Frauds. (Wright V. Weeks, 25 N. Y. 153; Antoville v. Bernard, 220 App. Div. 210; Weiss v. B. M. K. Bealty Gorp., 68 N. Y. S. 2d 533, affd. 273 App. Div. 781.) Present — Nolan, P. J., Wenzel, MacCrate, Beldoek and Murphy, JJ.